Case 2:20-cv-02793-JTF-tmp Document 1-2 Filed 11/01/20 Page 1 of 35, FagelD 6 iy FILED

2020 Oct 30 12:40 PM
CLERK OF COURT

IN THE CHANCERY COURT OF SHELBY COUNTY, TENNESSEE
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

 

TENNESSEE ENTERTAINMENT
CONCEPTS d/b/a THE PONY,

Petitioner,
vs. NO.

SHELBY COUNTY HEALTH DEPARTMENT
and SHELBY COUNTY GOVERNMENT

Respondents.

 

SWORN PETITION FOR INJUNCTIVE RELIEF
AND DECLARATORY JUDGMENT

 

PRELIMINARY STATEMENT

1, Petitioner, Tennessee Entertainment Concepts, Inc. (hereinafter “TEC”), by and
through counsel, institutes this cause of action for injunctive relief, declaratory judgment, and the
costs of this cause against Respondents The Shelby County Health Department (“The
Department”) and Shelby County Government in relation to Directive No. 14 issued by The
Department. Specifically and narrowly, Petitioner challenges the exception to the Directive related
to Adult Business and its application to Petitioner. Petitioner states Directive No. 14 violates the
First Amendment of the United States Constitution as a prior restraint and as a content based
regulation, the rights to free speech granted under the Constitution of the State of Tennessee, the
Equal Protection Clause of the United States Constitution substantive and procedural due process
rights and § 1983 of the Civil Rights Act. Additionally the Petitioner states the regulations are
vague and arbitrary and capricious as they do not state why the “adult entertainment” venues are
unilaterally excepted from the order, do not define what an adult business is or why the Directive
Case 2:20-cv-02793-JTF-tmp Document 1-2 Filed 11/01/20 Page 2of35 PagelD7

allows other non-adult venues to operate without an approved reopening plan when those
businesses have the same or similar entertainment and if they adhere to the Departments safety
criteria. Further, Petitioner is not an adult entertainment facility and yet The Department has
insisted TEC cannot open and to open they must supply a reopening plan. TEC has supplied such a
reopening plan, and the Department will not act upon it. The Petitioner herein seeks a Declaratory
Judgment pursuant to T.C.A. §29-14-101 ef seg, and Tenn. R. Civ. P. 57; injunctive relief pursuant
to Tenn. R. Civ. P. 65.04 and from attorney fees and money damages. In support, Petitioner
would respectfully state and show to the Court as follows:
JURISDICTIGN AND VENUE

2, This Honorable Court has jurisdiction of the parties and the subject matter involved
herein pursuant to, inter alia, T.C.A. §§ 16-11-101, 16-11-102, 16-11-115, 29-14-101 ef seq. and
Tenn. R. Civ. P. 57,

3. All acts occurred in Shelby County, Tennessee.

PARTIES

4. Pursuant to Shelby County law, Petitioner is a business duly licensed in Shelby County

Tennessee that serves food, beer and provides non-adult live entertainment with a valid and

County issued compensated Dance permit.

5. Petitioner does not hold an adult permit issued by the County!, yet was required to
submit a reopening plan to the Department to reopen while other similarly situated restaurant/bars
in Shelby County Tennessee were allowed to simply reopen but required to meet the occupancy
rates and other criteria set forth by the Department.

6. The Department is an Agency of Shelby County Government tasked with responding

 

] The adult permit is required to have dancers who feature nudity and meet other criteria commonly known as adult
entertainment.

2
Case 2:20-cv-02793-JTF-tmp Document 1-2 Filed 11/01/20 Page 3o0f35 PagelID8

to the current health emergency due to COVID-19 and its spread. It derives its power from the
Declarations of Emergency declared by County Mayor Lee Harris, Its principal offices are located
at 814 Jefferson Avenue, Memphis, ‘Tennessee.
FACTS

7. Petitioner has successfully operated a restaurant and bar having no adult permit issued
by after Shelby County and required after the County adopted new rules and regulations related to
adult businesses. ‘Thus, it does not operate as an adult entertainment cabaret. It has however been
in continuous operation and managed by its current operating entity since 2004.

8. Recently, on October 12, 2020 the Department issued Health Directive No, 14. This

Directive along with the Face Mask Directive No 2 “supersede all other written or Oral Health

Directives,”2

9. Directive No. 14 states in part: “In order to facilitate evolving efforts to expand the
opening of services and businesses in Shelby County, this Directive provides the following
guidance on...2) Safety Measures for all Services and Businesses; and 3) Safety Measures for
Services and Businesses that require in-person interaction with public or those who otherwise
regularly welcome non-employees into their place of business”.

10. Directive No. 14 continues to set forth exceptions to the general provisions (“The
Exceptions”) singling out Adult Entertainment with the pretext of it differing from other similar
businesses: “Currently, all businesses and services in Shelby County may open for business with
the following exceptions: 1) Adult Entertainment businesses...unless the Department has
approved a reopening plan...”

11. While TEC does not operate an adult entertainment business, other similarly situated

 

2 See Formal Issuance of Health Order and Directive No. 14 attached hereto and incorporated herein as Exhibit A.
3
Case 2:20-cv-02793-JTF-tmp Document1-2 Filed 11/01/20 Page 4of35 PagelD9

businesses in Shelby County (those that used to be adult and are now holding only non-adult
compensated dance permits) have tried to open and have been shut down by the Department. As
such, TEC called to inquire and notify the Department of its:intent to reopen. It was informed,
without any basis or reasoning, that it was considered an adult business and could not open without
a reopening plan that was approved and there was no estimate as to when such an approval would
happen and there was no answer to the request to understand how many so called Adult Businesses
and Fairs were ahead of them in the queue. This was later reiterated in writing by Bruce Randolph,
head of the Department in an email to Petitioner’s manager. The Department held a press
conference on October 27, 2020 stressing that it attributed most COVID cases to people going to
work while being symptomatic and that they were trying to not interfere with business or
commerce. As the rest of Directive No. 14 suggests, the Department eased restrictions on
restaurants and other businesses.

12. Neither of the above statements justifies the Exception to Directive No. 14 which is
clearly focused on the content of the speech at adult establishments and/or restrains such speech
prior to it happening. No one at the Department could/would define why TEC was an adult
business and what constituted an adult business, even after being told that TEC had no adult permit
nor was it subject to the County’s Adult Entertainment licensing.

13. TEC did however submit a reopening plan which was received and acknowledged by
the Department on Oct 13, 2020. That plan meets or exceeds the requirements set in place by the
Department for restaurants, and other similar facilities. Despite the fact that only Adult Businesses
and Fairs are required to submit these proposals, The Department has refused to rule on the
reopening plan instead giving the reason that they are simply working on it in the order they were

received. To date, no decision has been made despite the fact that TEC should not even have to
Case 2:20-cv-02793-JTF-tmp Document 1-2 Filed 11/01/20 Page 5of35 PagelD 10

apply.
CAUSES OF ACTION
14. The Department’s Rules are government action taken an effort to restrain TEC’s
business, the live entertainment that is performed there and/or what it believes the business to be.
There is no justification based upon its own statements to differentiate adult entertainment and
even less to justify excepting the Petitioner who does not present Adult Entertainment. Clearly this

is merely subterfuge to restrain protected activity and is content based. As such the Rule is

unconstitutional. It seeks to restrain or prohibit only activity that is constitutionally protected3.
Moreover, as written, Directive No. 14 is unconstitutionally vague as well as arbitrary and
capricious in that it fails to identify how the Department determines to what business the exception
applies, ic. how it defines or labels the Petitioner an adult business when in fact it is otherwise
recognized by other county agencies as non-adult or in fact what an adult business is defined as in
relation to this Directive.

15, The Department’s Rule violates the First Amendment of the United States
Constitution and the guaranties of free expression provided under the Tennessee Constitution. The
Department’s Rule violates The Equal Protection Clause of the Fourteenth Amendment of the
United States Constitution since Petitioner, and other similarly situated businesses, are being
treated in a dissimilar fashion than other businesses, such as other restaurants and bars, the Beale
Street Entertainment district.

16, | The Department’s regulations set forth in Directive No 14 are arbitrary, capricious

and without basis of right or legal authority.

 

3 Nude dance is protected by the First Amendment. In fact, all live entertainment is protected. See Schad y. Mount

Ephraim, 452 U.S, 61, 10] S. Ct. 2176 (1981). The Department seems to have no concern related to non-nude dancing
or other forms of entertainment. Gyms, Drag shows, and other forms of protected and non-protected activity is carried

on in Shelby County.
Case 2:20-cv-02793-JTF-tmp Documenti1-2 Filed 11/01/20 Page 6of35 PagelD 11

17, The Department’s Regulations deprive Petitioner of its property interest without
due process of law in violation of the Fourteenth Amendment of the United States Constitution and
in violation of 42 USC § 1983. The regulations deprive Petitioner of its right to make money from
this protected activity and the rights to free association, all of which are constitutionally
guaranteed.

18. _ Petitioner has numerous employees, all of whom are not working. Customers are
not free to gather and associate with each other. Moreover, the business is not able to open and as
such is losing revenue in a critical time and valuable time to compete and retain its customer base.
Finally, the United States Supreme Court has stated that a violation of First Amendment rights
even for a brief moment is per se itreparable harm Elrod vy Burns 427 U.S. 347, 373, 96 S.Ct
2673, 2689-90, 49 L.Ed.2d 547 (1976). All of these consequences of the Department’s action
constitute irreparable harm to Petitioner, since it will not be able to continue in business and its
constitutional rights are being violated.

19, Based upon applicable law as set forth above, Respondent is likely to prevail on the
merits of this case at a final hearing.

20. Unless this Honorable Court enjoins Respondent from considering Petitioner as an
adult business and thus excepted from the general rule that it may open to serve its customers,
Petitioner will suffer immediate and irreparable harm such as that listed above.

21. ‘If the injunction is issued, Respondent will suffer no irreparable harm as it has
deemed compliance to its rules safe for the community, has no indication in the Directive as to any
unique harm which would occur due to Petitioner’s business, has not required other similar
businesses to submit the re-opening plan and Petitioner meets or exceeds those safety rules

required by the Department.
Case 2:20-cv-02793-JTF-tmp Document1-2 Filed 11/01/20 Page 7of35 PagelD 12

22. There is an obvious strong public interest regarding the granting of the injunction

since there is by definition a strong public interest in enforcing constitutional rights4, keeping
business open and since other businesses, such as those on Beale Street, are already being allowed
to open should the injunction not issue, those businesses may also be subject to this arbitrary
categorization.

23. Should these Rules continue to be enforced in the way they are currently being
enforced, Petitioner will suffer monetary damages as a result of the interference with its business
and right to contract with citizens without unconstitutional governmental interference and
significant financial losses associated with the closure.

24, Petitioner also requests that this Court declare the rights of the parties under
Directive No. 14 and determine that Petitioner is not subject to the adult entertainment exception,
that the adult entertainment exception is unconstitutional as set forth above and that the Directive
No. 14 exceptions are unconstitutional on its face and as applied.

PRAYER FOR RELIEF

WHEREFORE, PREMISES CONSIDERED, PETITIONERS PRAY:

A, That this Court issue a Temporary Restraining Order, Temporary Injunction and
Permanent Injunction holding that Respondent be immediately enjoined from requiring Petitioner
to proceed under Directive No. 14. as an Adult Business;

B. That this Court issue a Temporary Restraining Order, Temporary Injunction and
Permanent Injunction from the enforcement of Directive No. 14 as it relates to the exceptions for
Adult Businesses as to the Petitioner;

Cc. That this Honorable Court declare that the exceptions under Directive No. 14 be

 

4 G&V Lounge, Inc, y. Michigan Liquor Control Com'n, 23 F.3d 1071 (1994), 1078 -1079 (6th Cir. Mich. 1994).

“It is always in the public interest to prevent the violation of a parties constitutional rights.”
7
Case 2:20-cv-02793-JTF-tmp Documenti1-2 Filed 11/01/20 Page 8of35 PagelD 13

declared unenforceable, unconstitutional and in violation of the law pursuant to the First
Amendment of the United States Constitution and the Equal Protection Clause of the Fourteenth
Amendment of the United States Constitution, 42 U.S.C. §1983 as interpreted by the United States
Supreme Court and appropriate State court constitutional law;

D. That this Honorable Court declare the rights of the Parties under Directive No. 14
and more specifically that the Petitioner is not an adult business and as such is not required to
submit a reopening plan;

E, That this Honorable Court, in the alternative, declare that the re-opening plan
submitted by the Petitioner is sufficient to reopen;

i That Respondent be ordered to pay for all costs of this action:

G That the Respondent be ordered to pay Petitioner’s attorney fees and costs; and

H. That Petitioner have such other and further relief to which it may be entitled in the
premises.

Respectfully submitted,

   

 

   

EDWARD M. BEA , BPR #14242
780 Ridge Lake Blvd., Ste. 202
Memphis, Tennessee 38120
901.682.3450

Eb jglawfirm.com

   

GARY VEAZEY/ BPR #10657
780 Ridge Lake BWd., Ste. 202
Memphis, Tenngssee 38120
901.682.3450

GVeazey@jglawfirm.com
Case 2:20-cv-02793-JTF-tmp Document 1-2 Filed 11/01/20 Page Q9of35 PagelD 14

THIS IS THE FIRST APPLICATION FOR EXTRAORDINARY RELEIF IN THE CAUSE

VERIFICATION
STATE OF TENNESSEE

COUNTY OF SHELBY

I, Charles Gerald Westlund, being duly sworn, make oath that I am the President of
Tennessee Entertainment Concepts, Inc., that I have corporate authority to testify herein, that I

have read the foregoing Petition, and that the facts stated therein are true to the best of my

knowledge, information and belief. | | |

Charles Gerald Westlund / -

 

STATE OF TENNESSEE
COUNTY OF SHELBY

Personally appeared before me, a Notary Public in and for the said State and County,
Charles Gerald Westlund, known to me (or proved by satisfactory evidence) to be the person who
executed the foregoing Verification, and acknowledged to me that the facts contained therein are
true and correct to the best of his own personal knowledge this ¢

  

7-1-2383

My Commission Expires:

 
Case 2:20-cv-02793-JTF-tmp Document 1-2 Filed 11/01/20 Page 100f35 PagelD 15

FIAT
To the Clerk and Master:

Upon this Petition for Injunction being filed and bond being given in the amount of

$_ . please issue a Temporary Restraining Order as prayed for in the above
Petition granting the Petitioner the right to operate consistent with the regulations for
restaurants under Directive No. 14 and enjoining the County and the Department of Health
from enforcing the adult entertainment exception toe Directive No. 14 against the Petitioner
until such further Orders of this Court. Set this matter for a Temporary Injunction hearing

on _ day of _ , 2020 at

 

Chancellor
Date:

10
:20-Cv- -JTF- 1-2 Filed 11/01/20 Page 11 0f 35_ PagelD 16
Case 2:20-cv-02793-JTF-tmp Document g IEC SUN|eALIY FILED

2020 Oct 30 12:40 PM

SHELBY COUNTY
HEALTH DEPARTMENT
a ALISA R. aaa DNP, RN, PHNA-BC Se MD, MPH Public! Health |

October 12, 2020
FORMAL ISSUANCE OF HEALTH ORDER AND DIRECTIVE NO. 14

Pursuant to the Declarations of a State of Emergency
by Shelby County Mayor Lee Harris
and the Necessity of a Communicable Disease Control Threat Procedure
by the Shelby County Health Department

 

TO: Residents, Visitors, and Owners/Operators of Services, Facilities, and/or
Businesses in Shelby County, Tennessee

FROM: Lee Harris, Shelby County Mayor
Bruce Randolph, M.D., M.P.H, Shelby County Health Officer
Alisa Haushalter, DNP, RN, PHNA-BC, Shelby County Health Director

RE: Public Health Announcement on COVID-19 Response

 

Pursuant to the emergency management authority vested in Shelby County,
Tennessee, for coordination of relief efforts in the event of a countywide emergency that may
result in substantial injury or harm to the population, and the necessity to respond to public
health emergencies vested in the Shelby County Public Health Department (“the
Department”), this Health Order and Directive (“Directive”) is being issued to protect the
public health for all citizens and businesses in Shelby County, Tennessee. This Directive
incorporates by reference the Shelby County Face Mask Directive No. 2 (“Face Mask
Directive”), issued August 24, 2020, and together, both documents supersede all other
written or oral Health Directives. This Health Directive will be modified as needed to
account for current and relevant Shelby County health data.
Case 2:20-cv-02793-JTF-tmp Document 1-2 Filed 11/01/20 Page 12o0f35 PagelD 17

Page 2

Both documents are located here:

1) Health Directive: www.shelbytnhealth.com/healthdirectives.
2) Face Mask Directive: www.shelbytnhealth.com/FaceMaskDirective.

All Health Directives are informed by data, evidence, and input from appropriate
public health, health care, medical, legal and political leaders. This includes consultation
with a back-to-business committee comprised of representative stakeholders in the County,
including municipalities in the County, public health officials, physicians, and
governmental attorneys. Pursuant to Tennessee law and regulations and Governor Lee’s
Executive Orders that delegate to the Department the sole authority to issue certain local
orders or measures related to the containment or management of the spread of COVID-19,
the Department has the power to employ those measures necessary for the protection of the
public health, including the exclusive power to quarantine, establish contract tracing and
case investigation measures, and to promulgate such countywide rules and regulations as
may be necessary to combat such emergencies. For more information on contact tracing
definitions, obligations, and the confidentiality of your personnel health information, please
select the “Contact Tracing FAQ” link located in the top blue bar here:

www.shelbytnhealth.com/healthdirectives.

SARS-CoV-2, the virus that causes COVID-19, is thought to be mostly spread by
respiratory droplets released when people talk, cough, sneeze, or sing. It is thought that
the virus may also spread to hands from a contaminated surface and then to the nose,
mouth, or eyes, causing infection. Therefore, the important personal practices to prevent
the virus’s spread are:

e Staying home when sick

e Cooperating with the Department on contact tracing and case investigation

e Limiting close contact with others

e Maintaining at least 6-feet of distance from other people

e Wearing a cloth face covering or mask over your nose and mouth

e Frequently washing hands with soap and water, or using hand sanitizer (60%
alcchol)

e Cleaning and disinfecting frequently touched surfaces and objects

Mission
To promote, protect and improve the health and environment of all Shelby County residents.
814 Jefferson Avenue? Memphis, TN 381054901 222-9000¢ www.shelbytnhealth.com
Case 2:20-cv-02793-JTF-tmp Document 1-2 Filed 11/01/20 Page 130f35 PagelD 18

Page 3

The goal is safety while balancing the needs of citizens to receive the necessities of
life, i.e., food and shelter, allowing people to work in a safe manner, and further ensuring
the availability of resources to the community. Every effort should be made by businesses
and services to take steps to stop the spread of this deadly disease. These actions are meant
to protect everyone.

This Directive provides certain restrictions on the ability to return to work and
engage in essential activities. It is intended to be a guide toward developing long-term
safety measures, as detailed below, to slow and end the transmission of COVID-19, which
continues to be a direct and deadly threat to the population of Shelby County, Tennessee.
When determining whether a specific type of service or business should be closed or reopen,
the Department considers two main factors: the risk of COVID-19 spread when conducting
said business activity in light of the latest science and research about the spread of COVID-
19, and the prevalence of the disease in our community. As prevalence goes down, the level
of acceptable risk increases. This is due to the fact that with low prevalence, the risk that
any one person is spreading the disease decreases.

In order to facilitate evolving efforts to expand the opening of services and businesses
in Shelby County, this Directive provides the following guidance on:

1) Safety Measures for Individuals;

2) Safety Measures for all Services and Businesses; and

3) Safety Measures for Services and Businesses that require in-person interaction
with the public or those who otherwise regularly welcome non-employees into
their place of business.

Currently, all businesses and services in Shelby County may open for business with
the following exceptions:

1) Adult entertainment businesses/venues that are only open to people 18 and over
and that have/offer close-contact interactions and/or communal activities unless
the Department has approved a reopening plan and

2) Festivals, fairs, parades, large-scale sporting events, and large-scale community
events unless the Department has approved a site-specific plan for the event.

Mission
To promote, protect and improve the health and environment of ail Shelby County residents.
814 Jefferson Avenue¢ Memphis, TN 381054901 222-90004 www.shelbytnhealth.com
Case 2:20-cv-02793-JTF-tmp Document 1-2 Filed 11/01/20 Page 14o0f35 PagelD 19

Page 4

Nothing in this order restricts the ability of the Department to take targeted action
against specific businesses where COVID-19 outbreaks or clusters occur under the
Department’s standing authorities to control disease outbreaks. The Department always
seeks to provide education and technical assistance to all businesses before
taking any action that disrupts the business, but in the event that any business
refuses to comply with current safety measures by creating an unsafe
environment for members of the public, the Department has the authority to close
the establishment. In those rare instances when this occurs, the business will be
asked to submit a safety plan for review and approval for reopening within 14
days (an incubation period) prior to being allowed to resume operations.

Nothing in this Directive mandates closure of a place of worship or prohibits weddings
or funerals as a matter of law. Weddings may be conducted in any manner that is
permissible under Governor Lee’s Executive Orders. However, places of worship are
strongly encouraged to continue to utilize virtual or online services and gatherings, and are
strongly encouraged to follow guidelines as issued by the State of Tennessee’s Office of
Faith-Based and Community Initiatives regarding any in-person services that can be
conducted safely. Further, it is strongly encouraged that the public celebration component
of weddings and funerals be postponed or attended only by close family members and that
all safety precautions in this Directive are followed, including wearing cloth face coverings.
Any modification by the State of Tennessee to this provision must also be followed.

Certain restrictions or the removal of such restrictions may be implemented when
the following conditions occur:

Mission
To promote, protect and improve the health and environment of all Shelby County residents.
814 Jefferson Avenue¢ Memphis, TN 38105¢901 222-90004 www.shelbytnhealth.com
Case 2:20-cv-02793-JTF-tmp Document 1-2

Page 5

Filed 11/01/20 Page 15o0f35 PagelD 20

 

IMPROVEMENTS

 

RESPONSE

 

i* New cases over a 1-week period averaging less than
180 cases/day based upon date of testing

.* Downward trend line for 2 consecutive weeks (14 days)
c Reproductive Rate < 1.0
'¢ Positivity Rate < 10%

* Open limited service restaurants and other food/drink
establishments that are currently closed

 

|e New cases overa 1-week period averaging less than 75
iper day based upon date of testing

'* Continued downward trend line for 2 consecutive
‘weeks {14 days}

:¢ Reproductive Rate < 1.0

° Positivity Rate < 5%

* Allow increased gathering sizes, increased capacity
within businesses, special events (under approved
plans)

 

SET-BACKS

RESPONSE

 

t
!
le New cases overa 1-week period averaging more than
450 cases/day based upon date of testing

* Rate of new cases increasing by > 40% over two weeks
{14 days)

* Reproductive Rate > 1.4

* Positivity Rate 2 18%

* Provide targeted education and communication
e Increased enforcement

* Closure of Jimited service restaurants

* Restrictions on full service restaurants

* Restrict sports related events and activities

* Impose a curfew

 

* New cases overa t-week period averaging more than
650 cases/day based upon date of testing

* Rate of new cases increasing by > 40% over two
consecutive weeks (14 days)

« Reproductive Rate = 14

* Positivity Rate > 20%

* Targeted education and communication
¢ Increased, targeted enforcement
* Decrease gathering sizes to ¢ 10

 

« New cases overa 1-week period averaging more than
750 cases/day based upon date of testing

« Rate of new cases increasing by = 40% over two
consecutive weeks (14 days)

* Reproductive Rate > 1.6

* Positivity Rate 2 25%

* Return to Safer at Home
* Closure of Schoois

 

 

 

 

 

Mission
To promote, protect and improve the health and environment of all Shelby County residents.

$14 Jefferson Avenue¢ Memphis, TN 38105

$901 222-9000¢ www.shelbytnhealth.com
Case 2:20-cv-02793-JTF-tmp Document 1-2 Filed 11/01/20 Page 16o0f35 PagelD 21

Page 6

1) Safety Measures for Individuals:

Individuals must cooperate with health authorities’ efforts to prevent and control
the spread of COVID-19.

Individuals who test positive for COVID-19 must report this information to the
Department by calling 901-222-MASK (which is 901-222-6275) or by faxing the
information to 901-222-8249. Individuals who test positive for COVID-19 must
notify those who are known to have been in contact with them and otherwise
comply with the Department on case investigations.

Individuals should stay at home when possible and limit unnecessary activity.
Although this Directive allows some individuals to return to work (as provided for
below), the threat of COVID-19 remains very serious. Because avoiding
unnecessary public interactions is critical to protecting the health and safety of
everyone in Shelby County, all persons are still strongly encouraged to continue
to stay at home and to minimize in-person contact with people not in the same
household, except when engaging in essential activities such as employment or
exercise or other activities as outlined in this Directive. Individuals should also
be aware of the need to take extra precautions to protect those who are most
vulnerable.

Individuals must practice social distancing, which means keeping at least 6-feet
of space between yourself and other people outside of your home. Please see
additional, more specific guidance below for situations that involve increased
vocalization (such as singing and shouting).

Individuals must comply with the Face Mask Directive on wearing cloth face
coverings in public (or any other local order that is not inconsistent with the Face

Mask Directive): www.shelbytnhealth.com/FaceMaskDirective,

Individuals must avoid using communal items and products that are shared with
people who are not of the same household; such items include writing utensils,
condiment containers, and work-related devices.

Individuals may engage in outdoor activities provided that persons adhere to the
CDC, Tennessee Department of Health, and Department health guidelines,

Mission

To promote, protect and improve the health and environment of all Shelby County residents.

814 Jefferson Avenue¢ Memphis, TN 381054901 222-9000¢ www.shelbytnhealth.com
Case 2:20-cv-02793-JTF-tmp Document 1-2 Filed 11/01/20 Page 17of35 PagelD 22

Page 7

including, but not limited to physical activities that utilize public areas while
maintaining the aforementioned safety precautions.

Individuals may assist all businesses that are closed under this Directive with
minimum basic operations consisting in performing activities at their own
residences (i.e., working from home) or at their workplaces in order to maintain
the value of the business’s inventory, ensure security, process payroll and
employee benefits, or for other related, necessary business functions.

 

2) Safety Measures for all Services and Businesses

The following safety measures must be in place for services and businesses to remain
open or to reopen. Services and Businesses that may not reopen should consider
adopting these safety measures to prepare for reopening in the future.

Cooperate with health authorities’ efforts to prevent and control the spread of
COVID-19.

Request technical assistance from the Department when needed.

Comply with all federal and state business COVID-19 safety requirements,
whether industry-specific or not, such as the Occupational Safety and Health
Administration (OSHA) requirements.

Place prominent informational signs at entrances and high-traffic areas (such as
entrances and restroom areas) to educate and encourage a partnership of safety
for businesses and the public.

o Signs must meet or exceed the requirements and safety guidelines outlined by

the CDC at https://www.cdc.gov/coronavirus/2019-ncov/downloads/stop-the-
spread-of-germs.pdf.

o Signs must state that masks are required within the business as provided for
in the Face Mask Directive (or any other local order that is not inconsistent
with the Face Mask Directive).

Mission

To promote, protect and improve the health and environment of all Shelby County residents.

814 Jefferson Avenue? Memphis, TN 381056901 222-9000¢ www.shelbytnhealth.com
Case 2:20-cv-02793-JTF-tmp Document 1-2 Filed 11/01/20 Page 18o0f35 PagelD 23

Page 8

o State that employees, patrons, and all others must not enter if they are sick or
currently have signs or symptoms of COVID-19. See, for example:

https://www.cdc.gov/coronavirus/2019ncov/downloads/StayHomeFromWork.p
df.

Ensure proper ventilation in all indoor areas of any business location.

Require all employees, customers and visitors to wear a mask or cloth face
covering while within their establishments. Employees are not required to wear
masks when at their desk or workstation so long as the workstation is greater
than 6 feet from any other employee and they do not share that workstation with
any other employee

Continue promoting frequent and thorough handwashing by providing workers,
customers, and visitors a place to wash their hands or use alcohol-based hand
sanitizer at or near entrances to a facility and other high-traffic areas. It is
strongly encouraged that CDC handwashing guides be placed in all bathrooms
and near any handwashing sink as described at
https://www.cdc.gov/handwashing/pdf/wash-your-hands-poster-english-508. pdf

Close all water fountains that require individuals to drink from the same spout.

Require workers to stay home if they are sick pursuant to the following CDC
guidance:

“How to Protect Yourself and Others”: https://www.cde.gov/coronavirus/2019-
ncov/prevent-getting-sick/prevention.html (as of September 22, 2020).

“What to Do if You are Sick”: https://www.cdc.gov/coronavirus/2019-ncov/if-you-
are-sick/steps-when-sick.htm] (as of September 22, 2020).

Health checks and screenings for fever (100.4 degrees Fahrenheit) or other signs
and symptoms of COVID-19 must be performed at the start of each employee’s
shift so that any employee that exhibits such symptoms may not enter any
workplace. This includes taking the temperature of employees who are reporting
to work and asking the following:

1. Have you been in close contact with a confirmed case of COVID-19?

Mission

To promote, protect and improve the health and environment of all Shelby County residents.
814 Jefferson Avenue¢ Memphis, TN 38105¢901 222-9000¢ www.shelbytnhealth.com
Case 2:20-cv-02793-JTF-tmp Document 1-2 Filed 11/01/20 Page 19o0f35 PagelD 24

Page 9

2, Are you experiencing a cough, shortness of breath or sore throat?
3. Have you had a fever in the last 48 hours?

4. Have you had new loss of taste or smell?

5. Have you had vomiting or diarrhea in the last 24 hours?

Employees who exhibit COVID-19 symptoms (i.e., by answering yes to any of the
screening questions or who are running a fever) should be directed to leave the
premises immediately and seek medical care and/or COVID-19 testing.
Alternatively, employees may self-validate their status at the beginning of each
shift to their supervisor.

Report tc the Department any employee who has had contact with a person who
tests or has tested positive for COVID-19 to notify the Department by calling 901-
222-MASK (which is 901-222-6275) or by faxing the information to 901-222-8249,
For employers needing after-hours assistance, please call 901-232-4036.

If an employer is informed that an employee has tested positive for COVID-19, the
area(s) where the employee worked should be closed for cleaning and disinfecting
pursuant to CDC and OSHA guidance:

“Worker Safety and Support”: https://www.cdc.gov/coronavirus/2019
ncov/community/worker-safety-support/index.html

“Guidance on Preparing Workplaces for COVID-19”:
hitps://www.osha.gov/Publications/OSHA3990.pdf

Develop a plan on how to communicate with customers/patrons if they are exposed
to someone (such as an employee or another patron) who tests positive for COVID-
19. For example, restaurants must maintain seating charts for 21 days to assist
with contact tracing as further explained below.

As determined by the employer and where feasible, allow employees to work from
home or permit flexible worksites and hours (including staggered shifts) to
increase physical distancing among and between employees.

Discourage workers from using other employee’s phones, desks, offices or other
work tools and equipment, when possible. When this is not possible, sanitizers

Mission

To promote, protect and improve the health and environment of all Shelby County residents.
814 Jefferson Avenue¢ Memphis, TN 38105¢901 222-90004 www.shelbytnhealth.com
Case 2:20-cv-02793-JTF-tmp Document 1-2 Filed 11/01/20 Page 200f35 PagelD 25

Page 10

should be used both prior to use of communal items and immediately after, and
care should be taken not to touch. the face.

Increase regular housekeeping practices for all areas to more than twice a day
cleanings, including routine cleaning and disinfecting of surfaces, equipment,
high-touch surfaces, work areas, break rooms, bathrooms, common areas, and any
other areas of the work environment.

Limit the number of people who can enter a facility at any time to no more than
the number of people inside that can easily maintain a minimum 6-foot distance
from each other at all times, except when necessary to complete a business
transaction such as payment or delivery of goods.

Lessors of Residential Properties. Property owners, landlords, or their hired
agents must distribute the following notice concurrently with the service of
process of a Forcible Entry and Detainer Action (or Summons & Complaint) to any
individual against whom an FED or other eviction action is filed. This safety
measure helps to prevent and control the spread of COVID-19 that could be
associated with the eviction process. The notice must state:

“If you or anyone in your household are currently quarantined or are in
isolation due to COVID-19 and are unable to secure housing at this time,
please notify the Shelby County Health Department by calling 901-222-
MASK (which is 901-222-6275) or by faxing the information to 901-222-
8249. Temporary housing support may be available.”

 

3. Safety Measures for Services and Businesses that require in-person interaction with
the public or those who otherwise regularly welcome non-employees into their place of
business

(The following measures are required in addition to the requirements listed above for
all businesses.)

Where feasible, implement contactless transactions.

Mission

To promote, protect and improve the health and environment of all Shelby County residents.

#14 Jefferson Avenue¢ Memphis, TN 381054901 222-9000¢ www.shelbytnhealth.com
Case 2:20-cv-02793-JTF-tmp Document 1-2 Filed 11/01/20 Page 210f35 PagelD 26

Page 11

Close all self-service customer bulk-item food and/or supply bins.

Place an employee at entrances to ensure customers are wearing masks prior to
entering the establishment, including stores, gyms/fitness centers, and other
services providers.

Indicate where lines may form at a facility, marking 6-foot increments as guides
for where individuals should stand te maintain social distancing.

Concession registers should be configured to allow for 6-foot spacing between
customers.

Consider installing plexiglass barriers at registers and other employee/customer
points of contact.

If gloves are used by employees, they should be replaced every 30 minutes and
discarded whenever an employee washes his/her hands. If at any time the gloves
become contaminated with a foreign substance, the gloves are to be discarded and
replaced with a new pair.

Make best efforts to establish hours when they are only available to senior citizens
age 55 and older, pregnant women, and otherwise vulnerable populations and
consider implementing other measures to help serve vulnerable populations, such
as offering delivery services.

In addition to more specific restrictions outlined below for sporting
events/activities, restaurants, theaters, and other businesses that allow for group
activities or dining (e.g. recreational facilities, pools, etc.) groups no larger than
eight (8) may be allowed to enter together and act as a “family unit” so long as
each group maintains a distance of six (6) feet from all other groups. Regardless
of “family unit” status, all patrons must continue to wear a mask unless eating or
drinking. In the event the business has fixed seating or equipment, appropriate
seats and equipment must be “closed” with signs to allow patrons to readily
determine how to seat themselves with sufficient social distancing.

Where family unit groups are allowed, the establishment must maintain a record
of all patrons to include, at a minimum: first name, last name, time of

Mission

To promote, protect and improve the health and environment of all Shelby County residents.

814 Jefferson Avenue? Memphis, TN 381054901 222-9000¢ www.shelbytnhealth.com
Case 2:20-cv-02793-JTF-tmp Document 1-2 Filed 11/01/20 Page 22 0f 35 PagelD 27

Page 12

service/attendance, and cell phone or other contact number to allow for contact
tracing in the event a COVID+ case is identified. Restaurants must maintain
seating charts for 21 days to assist with contact tracing. Records must be
maintained for a minimum of 30 days after the date on which the service occurred.
The Department will provide technical assistance to any business upon request.

All business that require close contact between patrons and/or employees for the
provision of services (i.e. Nail Salons, Barbershops, Salons, and other personal
appearance businesses) must maintain a record of all patrons including, at a
minimum, first name, last name, time of service, and cell phone number or other
contact number to allow for contact tracing in the event a COVID+ case is
identified. Records must be maintained for a minimum of 30 days after the date
on which the service occurred,

Where practical, businesses are encouraged to use outdoor space for the provision
of services. Restaurants in particular are encouraged to provide outdoor dining.

All communal use of items and products should be prevented, including, for
example, writing utensils, store bags, condiment containers, self-service stations,
and buffets. All menus or service literature should be disposable, single-patron
usage, and/or accessible by personal electronic devices (e.g., internet website, QR
Code, ete.).

Patrons or facility personnel must clean equipment with disinfecting wipes before
and after each use. Shared equipment that cannot be cleaned in between use is
not allowed.

High-touch areas, such as elevator buttons, door handles, and counters must be
cleaned regularly throughout the day with disinfectant.

If the layout of the facility is such that ingress/egress would often prompt
encounters of less than 6 feet, facilities must use best efforts to make for one-way
traffic flow and/or specific entrances and exits.

Owners/operators of playgrounds must ensure that the safety measures for
services and businesses are followed.

Mission

To promote, protect and improve the health and environment of all Shelby County residents.

814 Jefferson Avenue$¢ Memphis, TN 38105¢901 222-9000¢ www.shelbytnhealth.com
Case 2:20-cv-02793-JTF-tmp Document 1-2 Filed 11/01/20 Page 23 0f 35 PagelD 28

Page 13

Communal showers and locker rooms must be closed to the public; bathrooms
should remain open with regular cleaning and disinfection as required for high-
contact areas. Facilities that would normally require changing clothes prior to
using their services should encourage all patrons to change prior to coming to the
facility; where this is not practical, facilities may allow for a changing area.

Hot tubs must remain closed.

Live music and other performers shall not be permitted unless appropriate
precautions are taken. Research and the CDC suggest that activities like singing
may project respiratory droplets in greater quantity and over greater distance,
increasing the risk of COVID-19 transmission, particularly with prolonged
exposure. Live music and other performers shall maintain at least 18 feet of
separation—and more if possible—between audience members and the
performer(s) (e.g., vocalists, singers, musicians). Thus, seating and spacing
modifications should be adopted to increase physical distances between any
observer and any performer. Where necessary, install barriers to minimize travel
of aerosolized particles from performers or implement alternative placements of
performers. In addition, maximize physical spacing between performers on-stage
by at least 6 feet unless barriers are used. Dancing by customers should not be
allowed unless it occurs outdoors and dancers maintain six feet separation from
those who are not of their same household.

Daycare and Childcare businesses may operate, provided that they
implement screening procedures, develop safe drop-off and pickup procedures,
ensure additional steps are taken to enhance personal hygiene of employees,
(including wearing face coverings that cover the nose and mouth), and provide
regular sanitization efforts within the facilities themselves. Activities that occur
at any of these businesses must follow any applicable safety measures outlined in
the current Health Directive and should follow any guidance or protocols
recommended by the Tennessee Department of Health, the Tennessee
Department of Education, and the CDC. To submit a reopening plan to the
Department for review and technical assistance, visit

www.shelbytnhealth.com/healthdirectives and follow the instructions.

Mission

To promote, protect and improve the health and environment of all Shelby County residents.

814 Jefferson Avenue¢ Memphis, TN 381054901 222-9000¢ www.shelbytnhealth.com
Case 2:20-cv-02793-JTF-tmp Document 1-2 Filed 11/01/20 Page 240f35 PagelD 29

Page 14

e Schools, School Systems, Colleges and Universities, through their governing

boards and presidents, retain sole responsibility in making decisions on providing
instruction to their students while protecting the health and safety of their
students, faculty, and staff. Nothing in this Directive should be construed to
stipulate or require campuses to reopen. In all cases, colleges and universities
should consult the guidance issued by OSHA, the CDC, and the State of Tennessee
as well considerations outlined by the American College of Health Association:

“CDC indicators and thresholds for risk of introduction and transmission of

COVID-19 in schools”: https://www.cde.gov/coronavirus/2019-
ncov/community/schools-childcare/indicators. html#thresholds.

“Colleges, Universities, and Higher Learning”:

https://www.cdc.gov/coronavirus/2019-ncov/community/colleges-

universities/index.html

“Higher Education Guidelines”: https://www.tn.gov/governor/covid-19/economic-

recovery/higher-education-guidelines. html

“Considerations for Reopening Institutions of Higher Education in the COVID-19

Kra”:https://www.acha.org/documents/resources/guidelines/ACHA Consideration
s for Reopening IHEs in the COVID-19 Era May2020.pdf

When there is the occurrence of a single confirmed COVID-19 infection at
elementary and secondary schools, childcare facilities, or other in-person learning
facilities, the leadership of the learning facility shall contact and coordinate with
the Department to identify parents, students, and staff who are risk. Once
identified, schools should notify parents, students, and staff who are at risk within
12 hours. Further, updates to parents, students, and staff at risk should be
provided by schools, at a minimum, on a weekly basis. In the updates, schools and
other in-person learning facilities shall include information on mitigating actions
implemented to prevent or reduce the risk of transmission, including if normal
operations in the buildings or facility will be altered.

The Shelby County Government Division of Corrections shall follow all
safety precautions as stated in any executive order by Mayor Lee Harris.

Mission

To promote, protect and improve the health and environment of all Shelby County residents.

814 Jefferson Avenue¢ Memphis, TN 381054901 222-9000¢ www.shelbytnhealth.com
Case 2:20-cv-02793-JTF-tmp Document 1-2 Filed 11/01/20 Page 25o0f35 PagelD 30

Page 15

Detention facilities: If not already established, facility administrators should
adopt protocols that house new detainees separately from the inmate population
in order to properly screen and care for the new inmate until such time as the new
inmate can safely be placed in the same environment with the existing inmate
population. If any detained person is released on their own recognizance (ROR) or
makes bond, they should be provided with a copy of the current “Shelby County
Health Order and Directive” and instructed to follow that directive upon release.
Additionally, they shall be provided information (6 grade reading level) about
COVID-19 and “How to Protect Yourself and Others” issued by the CDC:

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/prevention. html.

Nothing in this Directive is intended to delay or impede the release of detained
individuals if they are eligible to be released.

The State of Tennessee has developed statewide guidelines certain types of
establishments/activities. Each type of establishments/activity is required to
follow all applicable state guidelines located online as indicated below (as of
September 22, 2020),

1. Full-Service Restaurants, Limited Service Restaurants, Bars, Clubs,
Beer Pubs, Wine Bars, Taprooms. Please visit:

https://www.tn.gov/governor/covid-19/economic-recovery/restaurant-
guidelines.html and
https://www.tn.gov/abc/licensing/liquorbythedrinklicenses

 

The following additional restrictions must be followed:

e There shall be no standing room or seating at a physical bar, though tables
may be placed and used in the bar areas.

e Alcohol may only be served with food and to customers who are seated at a
table.

e Food service at a table for each customer/group should not exceed two
hours.

e If properly permitted by local and state law, any curb-side, drive-thru, or
delivery services may continue, but any such sales of alcoholic beverages
must end at 12 midnight.

Mission

To promote, protect and improve the health and environment of all Shelby County residents.

814 Jefferson Avenue¢ Memphis, TN 38105¢ 901 222-9000¢ www.shelbytnhealth.com
Case 2:20-cv-02793-JTF-tmp Document 1-2 Filed 11/01/20 Page 26 of 35 PagelD 31

Page 16

All establishments shall close at 12 midnight. This means that any guests
who are already receiving service at 12 midnight may remain there until
12:30 am to complete payment arrangements but may not be served food or
beverages after 12 midnight.

Only staff needed to close, open, clean, or operate curb-side/delivery
services shall be in any establishment between the hours of 12:30 am and
5:00 a.m. Legally permitted curb-side, drive-thru, and delivery service may
continue (except for the sale of alcoholic beverages as provided above)
without the restriction of closing at 12 midnight as long as such services
also comply with state law.

Music (live or recorded) must be kept at a decibel level that permits regular
conversation. In other words, the noise level should not be so great as to
cause patrons to raise their voices to be heard.

Dancing should not be allowed unless it occurs outdoors and dancers
maintain six feet separation from those who are not of their same
household.

Club houses at golf courses, tennis courts, and other facilities must comply
with these requirements as well.

Violation of the safety measures outlined in the Health Directive may lead
to termimation of Alcohol Beverage Commission licenses, permits, and other
penalties permitted under state law, including closure of a business.

2. Hookah/Vaping/Cigar Bars/Lounges must adhere to the following
conditions:

All areas must be well-ventilated.

Customers must be seated at least 6 feet apart.

No more than two people can be seated at any booth.

Anyone seated at the same both or table must be members of the same
household.

Tips/tubing must be disposed of after each use.

Any non-disposable smoking equipment must be cleaned and disinfected
after each use.

Customers must wear masks if not smoking, eating, or drinking.

Dancing or singing (such as karaoke) is not permitted.

Mission

To promote, protect and improve the heaith and environment of all Shelby County residents.
814 Jefferson Avenue$¢ Memphis, TN 381054901 222-9000¢ www.shelbytnhealth.com
Case 2:20-cv-02793-JTF-tmp Document 1-2 Filed 11/01/20 Page 27 of 35 PagelD 32

Page 17

3. Multi-Person Biking Vehicles must adhere to the following conditions:

e Patrons may not consume beer or alcohol while riding, and “stops” should
not be made for patrons to consume beer or alcohol while touring on the
bikes.

e Operators must adhere to all applicable business safety measures in the
Directive.

e In addition to drivers/operators, patrons must be required to wear face
coverings or masks while riding on the bikes.

e Patrons must not be permitted to yell and sing loudly.

e Music must be kept at a decibel level that permits regular conversation. In
other words, the noise level should not be so great as to cause patrons to
raise their voices to be heard.

e Only groups of eight (8) people from the same household are allowed to ride
together.

e Bike operators must maintain at least twelve (12) feet separation between
the bikes and people who are walking nearby or dining outdoors.

. Recreational Facilities: https://www.tn.gov/governor/covid-19/economic-

recovery/recreation-guidelines.html

. Exercise Facilities: https://www.tn.gov/governor/covid-19/economic-

recovery/exercise-facilities-guidelines.html

. Salons, Barbershops, and Nail Salons, and other personal appearance

businesses that require close contact between patrons and employees:

https://www.tn.gov/governor/covid-19/economic-recovery/close-contact-
business-guidelines. html

. County Courts and Court Buildings: All county courts and county

buildings where courts are located must follow the guidelines established by
the Tennessee Supreme Court, which can be (found at:
https://www.tncourts.gov/Coronavirus. Also, as set forth above, these
additional restrictions must be followed:

e All employers or officials who oversee employees must comply with all

applicable businesses and services safety measures contained in this
Directive, including 1) wearing face coverings or masks at all times except

Mission

To promote, protect and improve the health and environment of all Shelby County residents.

814 Jefferson Avenue¢ Memphis, TN 381054901 222-9000¢ www.shelbytnhealth.com
Case 2:20-cv-02793-JTF-tmp Document 1-2 Filed 11/01/20 Page 28 of 35 PagelD 33

Page 18

for eating, 2) maintaining at least 6-feet social distancing between all
individuals inside and outside courtrooms, and 3) completing health
check/screening protocols for their respective employees. If desired, please
contact the Department for information on contactless screening,
staggered/timed court settings, and other technical assistance.

e Itis Shelby County Government’s prerogative to implement health checks
and screening protocols for visitors to any County building and to utilize
proctors throughout the building to ensure that this Directive and the Face
Mask Directive is followed.

¢ Court dockets should be restricted or scheduled so that the requirements of
this Directive are met.

e The Shelby County Sheriffs Office (SCSO), as is already the case, is
responsible for maintaining security in the courthouse, including
courtrooms and common areas. Governmental entities that have employees
at the courthouse are responsible for ensuring that all of their employees or
contractors comply with this Directive and the Face Mask Directive.
Security assistance may be requested of SCSO if anyone in the building
refuses to comply with the Directive or Face Mask Directive.

e The Department may close all or part of the courthouse if 1) safety
measures are not observed or 2) if current conditions present an increased
public health risk within the courts or buildings where courts are housed.

. Long Term Care Facilities and Assisted Living Centers:

https://www.tn.gov/content/dam/tn/health/documents/cedep/novel-
coronavirus/LTCF Visitation.pdf.

The Department shall have unrestricted access to the facility where such
access is determined necessary by the Department for purposes of testing all
personnel for COVID-19, and in such circumstances, the operator and
administrator shall cooperate fully to facilitate such testing. Any positive test.
result shall be reported to the Department of Health by 5:00 p.m. of the day
following receipt of such test result. Consistent with CDC guidance, facilities

Mission

To promote, protect and improve the health and environment of all Shelby County residents.

814 Jefferson Avenue¢ Memphis, TN 381054901 222-9000¢ www.shelbytnhealth.com
Case 2:20-cv-02793-JTF-tmp Document 1-2 Filed 11/01/20 Page 29 0f 35 PagelD 34

Page 19

must inform residents and their representatives within 12 hours of the
occurrence of a single confirmed infection of COVID-19, or three or more
residents or staff with new-onset of respiratory symptoms that occur within 72
hours. Updates to residents and their representatives must be provided
weekly, or each subsequent time a confirmed infection of COVID-19 is
identified and/or whenever three or more residents or staff with new onset of
respiratory symptoms occurs within 72 hours. Facilities will include
information on mitigating actions implemented to prevent or reduce the risk
of transmission, including if normal operations in the facility will be altered.

. Sporting/Team Events and Activities. Please review more specific

guidance just below these additional general requirements:

e Coaches, school officials, and sponsors cf any of sports/team event or
activity must: 1) cooperate with the Department and provide names and
contact information of participants or staff who may have been a contact
with a COVID-19 case and 2) report to the Department any participant or
staff who has had contact with a person who tests or has tested positive for
COVID-19 by calling 901-222-MASK (which is 901-222-6275) or by faxing
the information to 901-222-8249.

e Indoor or outdoor sporting events that involve the likelihood that visitors
will engage in increased vocalization, such as yelling, cheering, singing, or
speaking loudly, must be separated at least 6 feet apart and must wear face
coverings consistent with the Face Mask Directive. Family units/groups of
up to eight people may sit together, but no member of one group can be
within 6 feet of any member of another group.

e All locations where events/activities occur must continue to abide by the
requirements set forth in this Directive.

Grade 6-12 School-Sponsored Sporting Events and Activities:

https://tssaa.org/returntoplay. Local education agencies and schools shall,
notwithstanding any orders or provisions to the contrary, have the authority

Mission

To promote, protect and improve the health and environment of all Shelby County residents.

814 Jefferson Avenue¢ Memphis, TN 38105¢901 222-90004 www.shelbytnhealth.com
Case 2:20-cv-02793-JTF-tmp Document 1-2 Filed 11/01/20 Page 300f35 PagelD 35

Page 20

to permit, but are not required to permit, school-sponsored sporting events and
activities, provided that all such activities, including practices and games or
competition, must be conducted in a manner consistent with COVID-19-related
regulations adopted by the Tennessee Secondary Schools Athletic Association.

Non-School-Sponsored Athletics: —https://www.tn.gow/governor/covid-
19/economic-recovery/tennessee-pledge. html. These athletic activities
(including practices and games/competition) may take place as permitted by
the Tennessee Economic Recovery Group (i.e., Tennessee Pledge) and provided
that all such activities are conducted in a manner consistent with COVID-19
related regulations adopted by Tennessee Pledge, including any forthcoming
state guidance.

Collegiate and Professional Sporting Events and Activities: must be
conducted pursuant to the rules or guidelines of their respective governing
bodies.

Scholastic and Other Organized Teams: If none of the aforementioned
guidance applies, teams must follow guidance established by the National
Federation of State High School Associations set forth at

https://www.nfhs.org/media/3812287/2020-nfhs-guidance-for-opening-up-
high-school-athletics-and-activities-nfhs-smac-may-15 2020-final.pdf (as of

August 3, 2020) and any requirements set forth in this Directive.

Please contact the Department if you require technical assistance regarding any
safety parameters.

 

In conclusion, the aforementioned guidelines set forth in this Directive present, at
this time, the least restrictive means by which transmission of COVID-19 may be slowed
while also permitting businesses to reopen and remain open.

The Department, with the assistance of the Shelby County Sheriffs Office, is
authorized to take emergent and immediate action to enforce this Directive.

Mission

To promote, protect and improve the health and environment of all Shelby County residents.

814 Jefferson Avenue$ Memphis, TN 381054901 222-9000¢ www.shelbytnhealth.com
Case 2:20-cv-02793-JTF-tmp Document 1-2 Filed 11/01/20 Page 31o0f35 PagelD 36

Page 21

 

Requirement to Collect Demographic Data.

Any health care provider located in Shelby County, Tennessee that provides COVID-
19 testing or clinical care shall provide to the Department, as requested by the Department,
demographic data regarding individuals tested or cared for by the provider. Such data shall
be in such forms, formats and/or schedules that the Department will reasonably specify to
the provider by written guidelines, including by way of example and without limitation the
following data: gender, race, ethnicity, date of birth or other indicia of age, and such other
demographic-based clinical information that the Department deems relevant and necessary
to respond to and serve the needs of Shelby County related to the COVID-19 pandemic.

Approved and adopted by:

 

LEE HARRIS,
SHELBY COUNTY MAYOR

 

BRUCE RANDOLPH, M.D., M.P.H.,
SHELBY COUNTY HEALTH OFFICER

 

ALISA HAUSHALTER, DNP, RN, PHNA-BC,
SHELBY COUNTY HEALTH DIRECTOR

Mission
To promote, protect and improve the health and environment of all Shelby County residents.
814 Jefferson Avenue¢ Memphis, TN 381054901 222-9000¢ www.shelbytnhealth.com
-20-cv- - - - i 11/01/20 Page 320f35 PagelD 37
Case 2:20-cv-02793-JTF-tmp Document 1-2 Filed 11/ g ELECTRONICALLY FILED
2020 Oct 30 12:40 PM

 

. CLERK OF COURT
Chancery Court, Shelby County
vs Memphis, TN
Shelby County Heath Department and Shelby County Goverment day of 20

 

 

No.

 

To Shelby County Health Department and Shelby County Government

 

 

You are hereby notified that this matter has been set for an injunction hearing on the
day of , 2020

 

 

 

 

 

Respectfully,

W. AARON HALL, CLERK & MASTER

By. D.C. & M.

bAwerd fheanman

Attorney for Plo ntiffl
Case 2:20-cv-02793-JTF-tmp Document 1-2 Filed 11/01/20 Page 33 0f 35 PagelD 38

 

No.

 

CHANCERY COURT
SHELBY COUNTY, TN

 

Tennessee Eneatein ment Conee rs
Afo/ a Hikes “C0 J

VS. \ Notice

Shelley County Heals Depo! pect
ord Shelly, County bopenn monk

 

Issued day of 20
W. AARON HALL, Clerk & Master

Came to hand day of

 

and executed on
:20-cv- - - nt 1-2 Filed 11/01/20 Page 340f35 PagelD 39
Case 2:20-cv-02793-JTF-tmp Document g epee Oe LLY LED
2020 Oct 30 12:40 PM
CLERK OF COURT

THE STATE OF TENNESSEE

To Shelby County Health Department and Shelby County
Government

 

 

AGENTS AND ATTORNEYS - Greetings
WHEREAS /ennessee Entertainment Concepts d/b/a The Pony

 

hath lately exhibited_? SWOrn Complaint in the Chancery Court of

Shelby County against you the said parties

 

 

a __» 48 Defendants therein, and obtained from the
Honorable

 

 

Chancellor, a fiat that a restraining order issue
according to the prayer uf'said complaint. We, therefore in consideration of the premises, do strictly resirainand
command you, the said Defendants

 

 

 

and all and every the persons before mentioned, and each and every of you, that you and every of you, do absolutely

desist andrefrain and berestrained fy nnn poakaichian Yay Peti-ione c. Em na ‘Ae
{" : fea

Under the exce phons Ap Directive? No. IY issued by the. She |b

County Heodtn Departnwunt or in ony Way prohibi-bag Petsoner

reopening subject do +he same yestrichoas as would apply

owe restaurants in Shelby County

until further orders of our said Court to the contrary. And this you shall in no wise omit, under the penalty prescribed
by law.

Witness, W. Aaron Hail, Clerk and Master of said Court,
This. day of 20

W. Aaron Hail, Clerk and Master

 

By Deputy Clerk and Master
Chancellor

This day of, , 20 » at ™m.
Case 2:20-cv-02793-JTF-tmp Document 1-2 Filed 11/01/20 Page 350f35 PagelD 40

No.

CHANCERY COURT

 

Tennessee Ercterten ment
Goroeets dbfe The ey

RESTRAINING
v8. } ORDER

Shelby Coury Healt Dept.

ph Saag Lain Goaencmst

Tssued _day of, 20

 

W. Aaron Hall, Clerk and Master

Came to hand dayof, 20

mM. a)

ATTORNEY FOR PLAINTIFFS

 

 
